Citation Nr: 1046164	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-34 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating greater than 10 percent for 
edentulous mandible with rampant caries and periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to April 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the Department of 
Veterans Affairs (VA), Phoenix, Arizona, Regional Office (RO) 
that, in part, denied a claim for an increased rating for 
edentulous mandible with rampant caries and periodontal disease. 

In January 2008 the Veteran testified before the undersigned 
Veteran's Law Judge at a Travel Board hearing.  A transcript of 
this proceeding has been associated with the claims file.  

This case was previously before the Board in April 2008 and July 
2009 at which times the case was remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review of the issue decided herein.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

September and October 2008 VA dental examinations include 
findings detailing bone loss on the maxillary arch as a result of 
periodontal disease exacerbated by dry mouth which was a direct 
cause of radiotherapy received for service-connected 
plasmacytoma.  The issue of entitlement to service 
connection for maxillary bone loss as secondary to 
recurrent plasmacytoma has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran's edentulous mandible has been fitted with a 
suitable, functional, prosthesis which assists in his 
mastication.  There is no evidence of loss of maxilla. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
edentulous mandible with rampant caries and periodontal disease 
have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 9913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his edentulous mandible with rampant 
caries and periodontal disease is more disabling than currently 
evaluated.  Specifically, he contends that although he has been 
fitted with a prosthesis (dentures), the deterioration of his jaw 
is such that it does not fit properly, requiring that he remove 
it frequently.

Factual Background

The Veteran's service treatment records show that he was seen in 
1988 for right-sided low rib cage pain followed by growing mass.  
Evaluation revealed solitary plasmacytoma of the right sixth rib.  
Evaluation for multiple cytoma was negative.  Resection was done 
in January 1989 with the Veteran doing well until four to five 
months later when a growth on the left mandible was noted.  A 
biopsy was performed in August 1990 which revealed recurrent 
solitary plasmacytoma.  The Veteran received radiation therapy to 
the left facial area from November to December 1990.  

By rating decision dated in May 1991, the RO granted service 
connection for solitary plasmacytoma, right sixth rib, 
postoperative with disfigurement and recurrent solitary 
plasmacytoma, left mandible and assigned a 100 percent disability 
rating effective April 22, 1991.  

In March 1992, the Veteran indicated that he was undergoing 
treatment for another plasmacytoma tumor located in the soft 
tissue of his back.  By rating decision dated in May 1992, the RO 
continued the original 100 percent disability rating assigned for 
the Veteran's plasmacytoma from April 22, 1991 (the date after 
the Veteran's discharge from military service) based on evidence 
of recurrence of plasmacytoma involving the thoracic and cervical 
spine.  

By rating decision dated in February 1994, the RO decreased the 
Veteran's disability rating for plasmacytoma from 100 percent to 
10 percent effective May 1, 1994.  

By rating decision dated in June 1997, the RO granted service 
connection for missing teeth 19, 20, and 21, hypersensitivity and 
gum recession teeth numbers 22, 23, and 26 assigning a 10 percent 
disability rating.

In December 2004 the Veteran submitted a claim for  service 
connection for low jaw and teeth.  In a February 2005 rating 
decision, the RO recharacterized the Veteran's previously 
service-connected dental disability (missing teeth numbers 19, 20 
and 21, hypersensitivity and gum recession teeth numbers, 22, 23 
and 26) as edentulous mandible with rampant caries and 
periodontal disease, and continued the 10 percent rating.  

The Veteran disagreed with the rating for the service-connected 
dental disability and perfected the present appeal.  The Board 
remanded the claim in April 2008 and July 2009.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31.    

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

The Veteran's edentulous mandible with rampant caries and 
periodontal disease is rated under 38 C.F.R. § 4.150, Diagnostic 
Code (DC) 9913.  Under DC 9913, the criteria for a compensable 
disability rating are based on whether the lost masticatory 
surface can or cannot be restored by a suitable prosthesis.  If 
the lost masticatory surface cannot be restored by suitable 
prosthesis, DC 9913 provides a maximum 40 percent disability 
rating for the loss of all teeth, a 30 percent rating for the 
loss of all upper teeth or all lower teeth, a 20 percent rating 
for the loss of all upper and lower posterior or upper and lower 
anterior teeth, a 10 percent rating for the loss of all upper 
anterior or lower anterior teeth, and a 10 percent rating for all 
upper and lower teeth on one side missing.  A noncompensable 
rating is assigned where the loss of masticatory surface can be 
restored by suitable prosthesis.  These ratings apply only to 
bone loss through trauma or disease, such as osteomyelitis, and 
not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered disabling. 
38 C.F.R. § 4.150.

Relevant Medical Evidence

Evidence relevant to the level of severity of the Veteran's 
edentulous mandible with rampant caries and periodontal disease 
includes VA examination reports dated in November 1996, January 
2005, and September 2008 as well as October 2008 and July 2009 
addendums to the September 2008 VA examination report. 

During the November 1996 VA examination it was noted that the 
Veteran was missing teeth numbers 19, 20, and 21 and was 
experiencing gum recession for teeth number 22, 23, and 26.  

During the January 2005 VA dental examination the examiner noted 
that the Veteran had an edentulous mandible and rampant carries 
and periodontal disease in the remaining teeth of the maxillary 
arch.  The examiner opined that these conditions were a direct 
result of the radiation the Veteran received to treat his 
plasmacytoma.  The examiner indicated that the Veteran's oral 
hygiene was fair and that panelipse showed a loss of 
trabeculation in the left mandible as well as confirming rampant 
caries in the remaining maxillary dentition.  The Veteran 
reportedly wore a transitional /P successfully.  

In summary, the examiner indicated that the Veteran's dentition 
continued to deteriorate as a direct result of the radiation he 
received from his plasmacytoma.  In the next year, the examiner 
anticipated that the Veteran would lose the remainder of his 
teeth and would construct F/F dentures.  Due to the radiation, 
the examiner indicated that special consultations might be 
necessary to avoid/treat osteoradio-necrosis and provide 
prosthetic rehabilitation.    

During a September 2008 VA dental examination, the Veteran 
complained of loss of jaw function.  It was noted that the 
Veteran wore a complete mandibular denture and had complaints 
regarding limited range of motion and muscular spasm (cramping) 
which traveled from the inferior border of the mandible and down 
his neck when he yawned.  This was painful 8/10 and occurred four 
to five times per month.  

Clinical examination revealed an MIO of 35 millimeters (mm) with 
trismus, but no popping, clicking, or crepitus.  Right lateral 
was 8 mm, left lateral was 4 mm, and protrusive was 8 mm.  There 
was left moderate capsulitis and there was negative myalgia of 
muscles of mastication.  Denture was functional and satisfactory 
and maxillary dentition was functional with missing teeth numbers 
1, 13, 14, 15, and 16.  TMJ (temporomandibular jaw) panelipse was 
with NSF.

The impression was limited range of motion in left lateral 
excursion and loss of masticatory function due to loss of 
mandibular teeth (60 percent).  Muscle spasm was due to ramping 
of the digastric muscle when yawning.  The examiner noted that 
this may be due to scar tissue from the past radiation to treat 
the Veteran's polycytoma.  All symptoms were the result of 
treatment of his polycytoma in the examiner's opinion.  

The examiner further noted that the Veteran lost mandibular teeth 
and had undergone extensive reconstruction of his mandibular 
teeth due to caries and periodontal disease associated with 
radiotherapy.  Mandibular complete denture was functional and 
satisfactory.  The examiner indicated that the Veteran was using 
the denture effectively and the only loss of maxillary bone was 
due to periodontal disease exacerbated by xerostomia which was 
associated with loss of salivary flow from radiotherapy.  The 
bone loss was approximately 20 percent of the alveolus.  

In an October 2008 addendum to the September 2008 VA examination 
report, the examiner noted, to clarify, the Veteran's mandibular 
complete denture was necessary for him to masticate his food as 
he had no remaining teeth on the mandibular arch.  Bone loss on 
the maxillary arch was limited to the bone supporting his 
remaining teeth.  The Veteran had lost 20 percent of this bone 
support as a result of his periodontal disease exacerbated by his 
dry mouth which was a direct cause of the radiotherapy the 
Veteran received for his plasmacytoma.  There was no appreciable 
bone loss to the maxilla or mandible as a result of the 
radiotherapy other than the bone lost due to periodontal disease.  

In a July 2009 addendum to the September 2008 VA examination 
report, the examiner noted that the Veteran was edentulous on the 
lower arch and needed prosthetic replacement to masticate his 
food properly.  The examiner further opined that the prosthesis 
was not such that the Veteran would be just as well served 
without one.  The examiner indicated that this was especially 
true when the Veteran had opposing dentition.  This was a 
functional and quality life issue.  


Analysis

Based on these findings, the Board finds that the evidence of 
record does not substantiate a disability greater than 10 percent 
under DC 9913.  The Veteran is edentulous on the lower arch and 
needs prosthetic replacement to masticate his food properly.  The 
most recent VA examination included the examiner's opinion that 
the prosthesis was not such that the Veteran would be just as 
well served without one.  The examiner indicated that this was 
especially true when the Veteran had opposing dentition; this was 
considered a functional and quality life issue.  The Veteran's 
missing teeth resulted in lost masticatory surface which is 
restored by suitable prosthesis.  As above, a 20 percent rating 
under DC 9913 requires the loss of all upper and lower posterior 
or upper and lower anterior teeth where the lost surface cannot 
be restored by suitable prosthesis.  The Board also finds that 
the Veteran's prosthesis is not such that he would be as well 
served without one, which by analogy to the amputation rule for 
orthopedic disabilities could provide a higher disability rating 
under DC 9913.  Thus, an increased rating under DC 9913 is not 
warranted.  

The Board also finds that there is no other applicable diagnostic 
code by which the Veteran could be assigned a higher disability 
rating.  It is noted that the dental conditions for which 
service- connected compensation benefits are available are set 
forth under 38 C.F.R. § 4.150, DCs 9900-9916.  DC 9900 
contemplates chronic osteomyelitis or osteoradionecrosis of the 
maxilla or mandible.  DCs 9901 and 9902 address loss of the 
mandible.  DCs 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  DC 9905 addresses temporomandibular 
articulation and limited jaw motion.  DCs 9906 and 9907 
contemplate loss of the ramus, and DCs 9908 and 9909 address loss 
of the condyloid and coronoid process.  DCs 9911 and 9912 concern 
loss of the hard palate.  Loss of teeth is contemplated under DC 
9913, and loss of the maxilla is addressed under DCs 9914 and 
9915.  Finally, DC 9916 concerns malunion or nonunion of the 
maxilla.

Here, there is no indication that the Veteran's service-connected 
disability encompasses any of the diagnostic codes listed above, 
including loss of maxilla under DCs 9914 and 9915.  As was noted 
in the September 2008 VA examination, there was no appreciable 
bone loss to the maxilla or mandible as a result of the 
radiotherapy other than the bone lost due to periodontal disease.  

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating greater 
than 10 percent for edentulous mandible with rampant caries and 
periodontal disease. 38 C.F.R. § 4.3.

Extraschedular Consideration

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. § 
3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which it is impractical to 
apply the regular standards of the rating schedule because there 
is an exceptional or unusual disability picture, with such 
related factors as frequent hospitalizations or marked 
interference with employment.  In determining whether an 
extraschedular rating is necessary, VA must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for that 
disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008); 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board does not have 
the authority to assign, in the first instance, higher ratings on 
an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an 
extraschedular rating may be warranted, the Board must refer the 
case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 
377 (1996).

Here, the record does not establish that the rating criteria are 
inadequate for rating the service-connected dental disability.  
The symptomatology associated with the Veteran's condition, loss 
of teeth and the efficacy of a prosthesis, is specifically 
contemplated under DC 9913 discussed above.  The effects of the 
Veteran's disability have been fully considered and are 
contemplated in the rating schedule; hence, referral for an 
extraschedular rating is unnecessary at this time. 


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

Complete notice was sent in December 2004, March 2006, October 
2006, and June 2008 and the claim was readjudicated in a July 
2010 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  Specifically, the March 2006 
letter addressed the rating criteria or effective date provisions 
that are pertinent to the appellant's claim pursuant to Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) and the June 2008 letter 
met the requirements of Vazquez-Flores.  Moreover, the record 
shows that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 10 percent for edentulous 
mandible with rampant caries and periodontal disease is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


